                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 Green Apple Grocery and Deli, LLC, et al,

        Plaintiffs,

  v.                                                   Case No. 19-cv-1408-RDB

 United Stated Department of Agriculture,

        Defendant.



                                             ORDER

        HAVING READ AND CONSIDERED defendant’s motion for an extension of time to

answer or otherwise response to the complaint, and for good cause shown, it is, this _____ day of

August 2020, ORDERED that the defendant shall respond to the Complaint by September 11,

2020.


                                             _______________________________________
                                             Richard D. Bennett
                                             United States District Judge
